DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (Publication No. U.S. 2011/0310244 A1) in view of Eom (Publication No. U.S. 2004/0263836 A1).
Regarding claim 1, Schweitzer shows in Figs. 2-3 and 5 an automatic optical inspection device (100, i.e., system for detecting a defect on or in a substrate 120) for inspecting an object under inspection carried on a workpiece stage, comprising: a plurality of detectors (image sensors (162-1) thru (162-4)) for capturing images of the object under inspection;  a plurality of light sources (first light source (142) and second light source (442)) for illuminating the object under inspection with different illumination modes;  and a synchronization controller (190, i.e., controlling module) signal-coupled to the plurality of detectors and the plurality of light sources, the synchronization controller (190) configured to directly or indirectly control the plurality of detectors and the plurality 

 	Regarding claim 3, Schweitzer shows in Figs. 2-3 and 5 further comprising a master computer signal-coupled to each of the plurality of detectors (161-1 to 161-4), the plurality of light sources (142, 442), the workpiece stage (130) and the synchronization controller (190). 
Regarding claim 4, Schweitzer discloses wherein the synchronization controller (190) is configured to control the activation and deactivation of each of the plurality of detectors (161-1 to 161-4) by sending a plurality of second signals to the plurality of detectors (161-1 to 161-4)(paragraph 0044, lines 11-14). 
Regarding claim 5, Schweitzer discloses wherein the synchronization controller (190) is further configured to control the activation of each of the plurality of light sources (142, 442) by sending a plurality of third signals to the plurality of light sources (paragraph 0044, lines 11-14).  
Regarding claim 6, Schweitzer discloses wherein the plurality of detectors (161-1 to 161-4) are able to send a plurality of fourth signals to the synchronization controller (190), and wherein the synchronization controller (190), upon receipt of one of the plurality of fourth signals, triggers the activation of a corresponding one of the plurality of light sources (142, 442) by sending a corresponding one of the plurality of third signals. 
Regarding claim 7, Schweitzer discloses wherein each of the plurality of detectors is able to trigger the activation of a corresponding one of the plurality of light 
Regarding claim 8, Schweitzer discloses wherein the plurality of light sources comprises at least two of a bright-field light source (142), a dark-field light source (442) and an infrared light source. 
Regarding claim 9, Schweitzer discloses wherein the plurality of light sources (442, 142) are pulsed light generators (paragraph 0038, lines 7-10). 
Regarding claim 10, wherein the pulsed light generators are flickering LEDs or flickering Xe lamps (paragrah 0035). 
Regarding claim 11, Schweitzer discloses wherein the infrared light source is an infrared LED that emits light with a wavelength of 780 nm or longer (may be of any spectral range as long as image sensors (161) may be photosensitive to light emitted by the light sources, paragraph 0043)
Regarding claim 12, Schweitzer discloses wherein the object under inspection is a wafer (120), an LED substrate or a TFT panel. 
Regarding claim 13, Schweitzer discloses wherein a number of the plurality of detectors is equal to a number of the plurality of light sources. 
Regarding claim 14,  Schweitzer discloses An automatic optical inspection (AM) method for inspecting an object under inspection carried on a workpiece stage (120), comprising: providing a plurality of detectors (161-1 to 161-4) for capturing images of the object under inspection, a plurality of light sources (142 and 442) for illuminating the object under inspection with different illumination modes and a synchronization controller (190, i.e., controlling module) signal-coupled to the plurality of detectors and 
Regarding claim 15.  The automatic optical inspection method of claim 14, comprising the steps of: S1) moving the object under inspection to a measurement position and sending a first signal to the synchronization controller (190), by the workpiece stage (130) on which the object under inspection is carried (paragraph 00) ;  S2) sending a second signal to a first detector (142) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the first detector;  S3) sending a third signal to a first light source of the plurality of light sources by the synchronization controller (190), emitting a first pulsed light by the first light source (142) during the activation of the first detector (161-1), and obtaining images of the object under inspection by the first detector under an illumination of the first light source;  S4) subsequent to completion of the illumination of the first light source (142), sending another second signal to a second detector (161-2) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the second detector (161-2);  S5) after the first detector is deactivated, sending another third signal to a second light source (442) of the plurality of light sources by the synchronization controller (190), emitting a second pulsed light by the second light source (442) during the activation of the second detector, and obtaining images of the object under inspection by the second detector under an illumination of the second light source;  and S6) moving the object under inspection to a new measurement position and sending another first signal to the synchronization controller by the workpiece stage (120), and repeating steps S2)-S6) until images of the object under inspection have been captured 
Regarding claim 16,  The automatic optical inspection method of claim 14, further comprising: providing a master computer signal-coupled (from controller (690) to each of the plurality of detectors (161), the plurality of light sources (142, 442), the workpiece stage (130) and the synchronization controller (190);  and setting parameters of the synchronization controller, parameters of the plurality of detectors, brightness levels of the plurality of light sources and controlling a movement of the workpiece stage (130), 
by the master computer (190). 
Regarding claim 17, comprising the steps of: S1) moving (130) the object under inspection to a measurement position and sending a first signal to the synchronization controller (190), by the workpiece stage (130) on which the object (120, i.e., substrate) under inspection is carried;  S2) sending a second signal to a first detector (161-1) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the first detector (161-1);  S3) sending a third signal to a first light source (142) of the plurality of light sources by the first detector so as to trigger the first light source (142) to emit a first pulsed light during the activation of the first detector (161-1) and obtaining images of the object (120) under inspection by the first detector under an 
illumination of the first light source;  S4) subsequent to completion of the illumination of the first light source, sending another second signal to a second detector (161-2) of the plurality of detectors by the synchronization controller (190), thereby triggering an activation of the second detector (161-2);  S5) after the first detector is deactivated, sending another third signal to a second light source (442) of the plurality of light .
Response to Arguments
5.	Applicant’s arguments, see pages 6-8, filed 09/28/2020, with respect to the rejection of claim 1-17 are rejected under 35 U.S.C. 102(a) (2)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eom (Publication No. U.S. 2004/0263836 A1).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN WYATT/Examiner, Art Unit 2878                                                                                                                                                                                                        
/SEUNG C SOHN/Primary Examiner, Art Unit 2878